PER CURIAM.
Ervin L. McCall appeals his judgment and sentence from the Circuit Court of Okaloosa County. After the filing of the initial brief in this cause, counsel for appellant advised this court of the death of Mr. McCall and provided a copy of the death certificate. Counsel suggests that the proper disposition of this appeal is its abatement. See Williams v. State, 602 So.2d 676 (Fla.App.1992); Parker v. State, 530 So.2d 1084 (Fla. 3d DCA 1988). The State has indicated it has no opposition to this outcome. We therefore permanently abate the prosecution ab initio in the trial and appellate courts, in accordance with Williams and Parker.
IT IS SO ORDERED.
JOANOS, C.J., and WOLF and KAHN, JJ., concur.